Plaintiffs declared defendant's rights under a land contract forfeited, for default in payment, and commenced a summary proceeding before a circuit court commissioner to obtain possession of the land. Before the commissioner defendant, by attorney, appeared specially and objected to the jurisdiction of his person under substituted service of process, claiming the order authorizing publication was void. The commissioner determined that plaintiffs were entitled to have restitution of the premises and found the amount due under the contract. Defendant took a general appeal to the circuit court, When the appeal was docketed in the circuit court, defendant entered his appearance by attorney, and, when the case came to trial before the court without a jury, renewed his objection to jurisdiction of his person under the process. Judgment was awarded plaintiffs and defendant reviews by writ of error. *Page 421 
No findings were requested or filed in the circuit, and plaintiffs ask for dismissal of the writ of error on the ground that without findings there can be no review.
The question of jurisdiction of the person of defendant is here for decision, and the motion to dismiss is denied. The court had jurisdiction of the subject-matter.
When defendant, by attorney, entered his general appearance in the circuit court, he submitted himself to the jurisdiction of that court and waived defects in process. Austin v.Burroughs, 62 Mich. 181; Gunn Hardware Co. v. Denison, 83 Mich. 40;  Dunlap v. Byers, 110 Mich. 109; National Coal Co. v.Cincinnati Gas Coke, etc., Co., 168 Mich. 195; Young v. Reeves Co., 172 Mich. 363.
This being the sole point presented, we are constrained to affirm the judgment in the circuit court finding the amount due on the land contract and awarding plaintiffs restitution of the premises. So ordered, with costs to plaintiffs.
NORTH, C.J., and FEAD, FELLOWS, CLARK, McDONALD, POTTER, and SHARPE, JJ., concurred. *Page 422